Lipscomb, J.
In this case, the plaintiff filed his certificate, *92showing that he had obtained a judgment against the defendants ; that the said defendants had suspended execution on the said judgment by filing a bond for a writ of error; and moved the Court for an affirmance of his judgment, because the record had not been filed in this Court. The defendants resist the motion on the ground that they had not been able to procure service of the citation on the plaintiff.
The defence cannot be sustained. It affords no excuse for not filing the record. After it had been filed, if the plaintiff in the judgment should not appear and waive service, a citation would have been issued from this Court.
Judgment affirmed.